United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT

                                         ___________

                                         No. 96-1937
                                         ___________

James L. Scott, a/k/a                         *
James L. Smith,                               *
                                              *
               Appellant,                     *
                                              *
       v.                                     * Appeal from the United States
                                              * District Court for the
Joseph Class,                                 * District of South Dakota.
                                              *
               Appellee.                      *      [UNPUBLISHED]
                                              *
                                              *
                                         ___________

                                   Submitted: March 12, 1997

                                        Filed: May 30, 1997
                                         ___________

Before MAGILL,1 MURPHY, Circuit Judges, and GOLDBERG,2 Judge.
                            ___________


PER CURIAM.


       1
        The Honorable Frank J. Magill, was an active judge at the time that this case was submitted
and assumed senior status on April 1, 1997, before the opinion was filed.
       2
         The Honorable Richard W. Goldberg, Judge, United States Court of International Trade,
sitting by designation.
        James L. Scott appeals the district court’s order dismissing his petition for
habeas corpus. Having reviewed the record and the parties’ briefs, we conclude that
Scott is not entitled to relief. The record demonstrates that Scott procedurally defaulted
on his claim of insufficiency of the evidence and his claim of violation of due process
due to the trial court’s denial of his motion for severance. He defaulted on these claims
because he failed to raise them in his state court post-conviction proceedings. Coleman
v. Thompson, 501 U.S. 722, 750 (1991). Furthermore, with respect to Scott’s various
other due process claims, the record demonstrates that the district court correctly ruled
that Scott was not denied due process of law in his jury trial. Finally, we find that the
district court correctly determined that Scott is barred from raising his probable cause
claim in a federal habeas corpus proceeding under Stone v. Powell, 428 U.S. 465
(1976). Because an extensive discussion of Scott’s fact-specific arguments is not
warranted, we affirm the district court without a comprehensive opinion. See 8th Cir.
R. 47B.



      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-